Citation Nr: 1741317	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran is competent for the purposes of handling the disbursement of Department of Veterans Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran honorably service in the United States Army Reserves on a period of active duty for training (ACDUTRA) from February 1976 to April 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found the Veteran to be incompetent for the purposes of handling the disbursement of VA benefits.  

In March 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

In August 2010, July 2011 and February 2015, the Board remanded the case to the RO for further development and adjudicative action.

After the February 2015 remand, but before the case was returned to the Board, the RO issued a rating decision in August 2015 which assigned an earlier effective date of February 23, 1999 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This decision was issued pursuant to an August 2015 determination by the Director of Compensation Service who found that the criteria for the assignment of a TDIU on an extraschedular basis had been met since February 23, 1999.  

The case was remanded again in July 2016 to obtain outstanding pertinent VA treatment records.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Service connection has been established for schizophrenia, evaluated as 100 percent disabling.

2.  The medical and other evidence of record leaves no doubt that as a result of the Veteran's service-connected paranoid schizophrenia he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), however, the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  Regardless, it appears that all available relevant evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  Also, VA has examined the Veteran in an effort to afford him the highest level of assistance in evaluating this claim.  

The Board finds that the Agency of Original Jurisdiction (AOJ) has complied with the directives set forth in the 2010, 2011, and 2015 remands.  All potentially relevant evidence has been obtained and the Veteran has been afforded adequate VA examinations.  The findings and opinion from the most recent VA examination in August 2015 are based on a complete review of the entire record, examination of the Veteran, and sound medical principles.  Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


II.  Law & Analysis

The Veteran in this case has established service connection for chronic paranoid schizophrenia, which has been rated as 100 percent disabling since August 3, 2003.  Prior to that date, the PTSD was rated as 50 percent disabling since February 23, 1999, and rated as 70 percent disabling from June 20, 2002.  In addition, a TDIU has been assigned since February 23, 1999, the effective date of service connection for schizophrenia.  

The Veteran was subsequently found not competent to handle disbursement of his VA funds in September 2004.  The evidence of record at that time showed a pattern of drug abuse followed by in-patient treatment to stabilize his psychotic symptoms with medication.  After release from the in-patient facility, the Veteran would repeat the pattern.  More specifically, according to a March 2003 VA in-patient progress note, the Veteran was using cocaine prior to his admission, but his psychotic symptoms had subsided since he had been restarted on his medications at the time of admission.  He requested to be discharged from the in-patient psychiatric facility two days following his arrival and he stated his intent to abstain from future cocaine use, although he admitted to spending his VA check on cocaine every time he gets one.  During those times, he leaves the housing shelter and returns after his money runs out.  Accordingly, the physician found that the Veteran had not demonstrated competency to handle his VA funds.  

Similarly, the Veteran was again admitted to a VA facility in August 2003 with depressive symptoms and suicidal ideation.  After his release, he stayed sober for 17 days but then traveled to another city to stay with a woman friend.  He paid her $200 to stay in her home for the month and the two of them smoked crack and abused alcohol together regularly.  He subsequently presented to a private hospital with the same symptoms of depression and suicidal ideation.  He was committed there before being transferred back home to the Durham VAMC in October 2003.  During that admission, the Veteran reported that he had been compliant with his medications and denied hearing voices, but then related that, "someone is speaking to me from inside my head, telling me what to say."  According to the mental status examination at the time of discharge in October 2003, the Veteran exhibited poor judgment and only fair insight.  The discharge summary also notes that there had been three previous admissions all within that same year for suicidal ideation and psychotic symptoms.  

Other discharge summaries show that the Veteran was admitted with the same symptoms, exacerbated by drug use, in January 2004.  

Based on the above medical evidence, a finding of incompetency was proposed in a May 2004 rating decision.  In July 2004, the Veteran expressed disagreement with the proposal to find him incompetent and requested a psychiatric assessment to determine competency.  He reported stable mood, denied psychotic symptoms and indicated that he can care for himself without problems.  He denied substance abuse since his last admission in January 2004.  The examiner, however, explained that a competency evaluation needs to be done by his regular outpatient psychiatrist and the examiner further explained that she did not have enough knowledge of his case to be able to restore competency.  

In a September 2004 rating decision, the RO found the Veteran not competent to handle disbursement of VA funds.  

A September 2004 VA mental health progress note, however, determined that the Veteran's judgment was intact, his thought process was linear and directed, and he denied delusions and hallucinations.  The examiner noted that the Veteran was alert, oriented, and was able to remember all medications and doses.  The examiner opined that the Veteran's schizophrenia was not currently active and his cocaine dependence was in remission.  The examiner opined that the Veteran was competent to handle his VA funds.  Notably, however, and contrary to the objective medical evidence summarized above, this examiner indicated that the Veteran had been very stable and functional on his current medication regimen and had been asymptomatic for several years regarding his schizophrenia.  

Although the Veteran had apparently been drug free for 8 months as of September 2004, he was subsequently admitted to the VA medical center again in April 2005 with schizophrenia and cocaine dependence.  

In July 2005, the Veteran presented for outpatient follow-up.  Based on the Veteran's mental health status at that time, the examiner found that the Veteran was competent to handle his VA funds, noting that the examination findings were consistent with the Veteran's report that his schizophrenia was well-controlled.  

Despite another in-patient admission in December 2005, and a January 2006 examination report noting that the Veteran was somewhat delusional, with only fair insight and judgment (and poor insight toward the use of alcohol), the January 2006 examiner, "did not see him incapable of handling money."  The examiner pointed out that the Veteran was able to clearly explain how he would spend his check to pay his rent, his bills, loans, and then groceries; and, that he could follow simple commands and do simple math.  The examiner also pointed out, though, that there was still some question as to whether the Veteran would use his check to obtain drugs and alcohol because he was still using alcohol.  In essence, the examiner found that the Veteran had the capability to handle his finances, but how he actually spent his check remained questionable given his tendency toward alcohol and drug abuse.  In this regard, the examiner recommended a mood stabilizer and close monitoring of his medication with the community or through VA treatment, an outpatient drug program and rehab program.  

In a March 2006 rating decision, the RO restored the Veteran's competency for the purposes of handling disbursement of his VA funds.  The RO relied on a VAMC Durham treatment report from July 2005, as well as the medical opinion from the January 2006 VA examination report as the basis for finding that the Veteran was capable of handling his VA funds.  

Within three months of receiving his first VA check following the March 2006 rating decision, the Veteran was admitted as an in-patient due to his schizophrenia.  He was admitted in July 2006 under a custody hold because he was acting bizarrely.  The Veteran admittedly stopped taking his schizophrenia medications two weeks early and was using cocaine.  At the time of discharge, the Veteran appeared stable, denied delusions and hallucinations, and exhibited good impulse control and judgment.  

Following this admission, there was some question as to whether the Veteran was spending his VA funds on drugs and alcohol and then requesting in-patient admission in order to obtain food when his money ran out.  See August 2006 Report of Contact.  

Following the pattern described above, the Veteran was admitted as a psychiatric in-patient again in December 2006, January 2007, June 2007, December 2007, and December 2008 for non-compliance with medications and alcohol and substance abuse.  

Meanwhile, in April 2007, the RO proposed a finding of incompetency, and in a June 2007 rating decision, the RO determined that the Veteran was not competent for the purpose of managing the disbursement of his VA funds.  The Veteran timely appealed that determination.  

In a March 2010 statement, a family friend (and the Veteran's landlord at that time) reported that it would be, "a mistake of the worst sort," to allow the Veteran to handle his own money because he "would be right back where he was, money gone, rent, electric, water etc. unpaid and [the Veteran] out on the street."

To support his claim for competency, the Veteran submitted September 2010 correspondence to the Veteran from a VA doctor, L.N., MD who stated as follows:  

From our visit today, I think you are competent to manage your funds.  You have been doing very well with regard to your mental health since you stopped using drugs.  You have stayed out of the hospital for over a year.  You have been refilling your medicine regularly.  You have described to me many reasonable things you would do with your money if you were in control of it. 

By contrast, a QTC examiner in November 2010 found that the Veteran was not a reliable historian and had cognitive confusion.  Although the Veteran was oriented with appropriate appearance, hygiene and behavior, and normal affect and mood, his communication was grossly impaired with some slurring of speech, impaired attention and impaired thought processes.  Judgment was impaired with delusions that cause poor judgment.  The examiner concluded that the Veteran was unable to manage his own money due to gross impairment in thought processes, gross impairment in communication, persistent delusions and persistent hallucinations.  

In June 2011 correspondence, Dr. L.N, MD reiterated her previous opinion that the Veteran's schizophrenia was well-controlled since he stopped using drugs, and she saw no evidence of incompetency as the Veteran had been compliant with his treatment and medications.  

Unfortunately, the Veteran was once again hospitalized in November 2011 at which time he was suicidal, depressed and psychotic.  He admitted to having reduced his oral medication and had recently used cannabis and cocaine.  

In January 2012, the Veteran was reportedly not compliant with his medications and the Veteran's brother notified VA that the Veteran was using crack cocaine constantly.  He was transferred to a VA hospital in February 2012.  At that time, the Veteran's brother petitioned the State for adjudication of incompetence and assignment of a guardian.  In support of his petition, the Veteran's brother noted that the Veteran was running through the neighborhood naked threatening to kill himself.  Also, while driving a vehicle, he stated that it was his time to die and locked his brother in the car because he wanted his brother to die with him.  The Veteran was also known to have poured bleach and tile cleaner over his head and face; and, he gave a drug dealer a $6500 car for $500 worth of crack cocaine.  

The Veteran was discharged in March 2012 and was sent to a group home.  He maintained abstinence from drugs and remained medication compliant.  It is on this basis that the Veteran believes that his competency should be restored.  

In statements and phone calls received in August 2013, November 2013 and March 2014, the Veteran's guardian/brother reiterated that the Veteran cannot handle his own VA funds because he will spend it on drugs.  He also reported that cocaine users were visiting the Veteran at the group home.

Despite the reservations expressed by the Veteran's brother, Dr. L.N. continued to support the Veteran's assertions that he could manage his own VA funds because he remained sober and compliant with his medications ever since he was sent to the group home in 2013.

The Veteran underwent a VA psychiatric examination in November 2013.  The examiner's report summarized all of the evidence noted above.  In addition, the examiner noted the following inconsistencies in the Veteran's statements and behavior:  At various times in 2010 and 2011, the Veteran reported to his mental health providers that he was compliant with his medications, but that was inconsistent with his medical chart.  In this regard, the examiner noted that the Veteran would commonly base his medication non-compliance on intolerable side effects from the medications at the same doses which were previously or subsequently tolerated without difficulty.  Additionally, the Veteran consistently reported that he missed his outpatient mental health treatment appointments because his payee would not give him the necessary funds for transportation to the appointments; however, a review of the record shows that the Veteran was using alcohol and illicit drugs during those time periods and that often preceded his hospitalizations which was admitted by self-report.  The examiner also noted that the Veteran reported that he had not used drugs or alcohol since 2010, but this was not accurate as the medical evidence showed drug use in early 2012.  In addition, the examiner pointed out that during the November 2010 examination, the Veteran misstated many facts concerning his psychiatric history, and all of the misstatements were directed toward minimizing the severity of his illness, in an attempt to gain access to his VA funds.  

The examiner found that the overall record supported a finding of recurrent treatment non-compliance due to lack of insight into the psychiatric condition, and, inadequate judgment.  The examiner also indicated that the Veteran was doing well living in the group home because he had supervision to help him remain compliant with his medications, noting no hospitalizations since February 2012.  In light of the foregoing, the examiner opined that the Veteran was not competent to independently manage his own funds.  

Notably, in March 2014 correspondence to the Veteran's brother, Dr. L.N., changed her opinion regarding the Veteran's capability to be his own payee.  She agreed that, although the Veteran could pay rent and bills, he should not be his own payee.  She noted that the Veteran has a history of spending money on drugs which makes his psychiatric condition worse.  She was recently made aware that he was not compliant with his medications and that if he were his own payee, he would not pay the group home where he had been staying which has provided some period of stability.  

In May 2014, to support his claim of competency, the Veteran submitted the last page of a March 2012 discharge summary which states, "Veteran competent to handle VA funds."  No explanation or medical report was provided with the statement.  Moreover, a review of the full VA discharge summary provides no additional insight to explain that finding, other than to show that the Veteran was thought to be competent to handle his VA funds at the time he was discharged because he was in stable condition, compliant with his medications and was about to be sent to a group home for constant supervision.  Moreover, this finding is consistent with the other health care providers who have explained that the Veteran is capable of paying his bills and managing his other finances only when he is under the supervision of medication managers and not under the influence of illicit drugs.  

In a July 2014 statement, the appellant requested a new VA examination, asserting that he was under the influence of his medications during the 2013 examination.  

The Veteran subsequently underwent a VA psychiatric examination in August 2015.  The examiner reviewed the entire record, and documented findings from the medical evidence summarized above in the examination report.  The examiner found that the Veteran appears to have remained abstinent from alcohol and cocaine since 2012, and that such abstinence has been largely facilitated by:  1) increased supervision via his residence at a group home since 2012; 2) limited access to financial resources with which to purchase drugs; and, 3) removal from an environment in which illicit drugs are more readily available.  The examiner found that the Veteran's recent group therapy has provided additional insight into the negative effects of substance use on his psychiatric symptoms, but the examiner was unsure if the Veteran would continue to abstain from use of such substances in the absence of supervision.  

The examiner found that the Veteran's mental health symptoms had been fairly well-controlled since he was provided with the group home supervision in 2012, but the Veteran presented as having very little insight into his mental health condition.  The examiner found that the Veteran had extensive impairment in daily functioning due to his mental health symptoms and concluded that the Veteran experienced total occupational and social impairment.  

The examiner summarized the Veteran's VA mental health treatment in 2014 and 2015, noting that the Veteran was participating in group therapy and was compliant with his medications.  These records show the Veteran's growing frustration of not being able to live independently.  For example, in June 2015, the Veteran's treating mental health provider showed empathy toward the Veteran's frustrations; however, there is no indication that provider endorsed a finding of competency.  

The examiner found that the current symptoms were attributable to the schizophrenia, and that the alcohol and substance abuse were not affecting his present symptomatology because the Veteran had been abstinent from alcohol and cocaine since 2012.  That being said, the examiner also noted that when the Veteran uses alcohol or illicit drugs, those substances have resulted in a clear exacerbation of his psychotic symptoms, thus suggesting that the conditions are mutually aggravating at those times and cannot be differentiated without resorting to speculation.  

The examiner found that the Veteran exhibited symptoms of chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, and persistent delusions or hallucinations.  The examiner noted that the Veteran either had very little insight into his mental health symptoms and related functional impairment; or, he was minimizing those symptoms at the time of the examination - likely in an attempt to appear more competent and capable of managing his own funds.  

The examiner commented that with continued therapy, the Veteran may, at some point in the future gain a greater insight into his disability, and may possibly be found competent in the future; however, the examiner ultimately concluded as follows:  

Ultimately, during the present evaluation, the Veteran appeared to have the cognitive capacity to independently manage his funds.  Specifically, he had a good understanding of his current income and expenses each month, and there were no clear cognitive impairments which would independently render him incompetent.  However, the Veteran has a long history of poor treatment compliance, alcohol and illicit substance abuse, poor insight, and instances in which he has been taken advantage of by others (e.g. giving a drug dealer his car for $500 worth of crack cocaine).  While he presented a fairly reasonable plan for securing more independent living outside of the group home, ( i.e. renting an apartment close to his hometown, eventually using money available to him through the VA to purchase a home, and continue with his PRRC treatment due to its proclaimed usefulness in given him "tools" for independent living), he had almost no insight into his psychiatric condition or into the potential pitfalls of his plan - most notably that he has a long history of mental health instability, medication non-compliance, substance abuse problems, and making poor decisions when there is a lack of supervision.  Indeed, the Veteran informed this examiner that one of the only reasons he thinks he has a mental health problem is because he has been told he has a problem by treatment providers for so long, and he did not appear to fully appreciate the severity of his mental health condition at the present time - a lack of insight directly related to the nature of his mental health condition.  

The examiner also noted that the Veteran had requested a decrease in his medications twice in the past 3-4 months - recently having his low-dose lithium discontinued, and he requested his Depakote to be reduced at his next psychiatric appointment for no known reason.  

VA treatment records from September 2015 show that the Veteran was evaluated by a social worker and would meet weekly for individual counseling and intervention.  The records also show that the Veteran attended group therapy as well.  

In mid-September 2015, the Veteran's brother alerted one of the Veteran's social workers at the VA medical center that the Veteran was planning to "escape" his group home by leaving the group therapy session with another member of the group.  As such, the Veteran's brother requested that the group home stop sending the Veteran to his therapy sessions at the VA medical center.  The Veteran's brother also alerted one of the Veteran's social workers that the Veteran had also been using a phone at the VA medical center to contact people who he believed were "not helpful for the veteran's recovery."  The social worker told the Veteran's brother that he believed the therapy was helping the Veteran, but agreed with the Veteran's brother that his sessions should be limited to individual therapy and he should not be granted access to the telephones.  

The following week, the Veteran was brought to the VA medical center's emergency department by the police after leaving his group home suddenly in the middle of the night.  He reported that he heard the voice of Jesus telling him to leave, and that the voice was "as clear as you talking to me now."  He left the home at 2:00 in the morning and began walking in the rain.  After several hours he became lost.  He looked up to find "a huge snake" that began terrorizing him.  He ran away until he became exhausted.  He eventually knocked on someone's door and asked for help.  They called the police.  In addition to the auditory hallucinations, he also endorsed some paranoia regarding his sister-in-law, stating that she is "part of the conspiracy to rob me."  

The VA emergency department resident spoke with someone from the Veteran's group home who reported that over the prior couple of weeks, the Veteran began taking his medication sporadically or not at all.  He was engaging other residents and staff in conversation which he did not do otherwise, and he was noticed to be more "jumpy."  He was talking to himself more than usual and his thought patterns were usually flight of ideas.  He was giving away his clothes to other residents and he was becoming more paranoid to the point of refusing to enter an office building for an eye appointment.  The group home representative noted that nothing had changed recently with the Veteran's medications or with the dynamic at the group home, and she could not identify anything in particular that may have led to this decompensation.  

The Veteran was admitted for continued hospitalization for an acute exacerbation of schizoaffective disorder with wandering, auditory hallucinations and manic behavior, and a need to reestablish medication compliance and stabilize.  The Veteran was discharged in October 2015.  

A few weeks later, the Veteran was again brought to the emergency department with "uncontrolled thoughts."  A group home representative reported that the Veteran had been talking non-stop, and exhibited additional paranoid thoughts, and seemed suspicious about a number of people, and about his medications.  A mental status examination noted paranoid mood, with only limited impulse control, limited insight, and limited judgment.  Later in this hospital stay, it was noted that the Veteran continued to exhibit manic symptoms, and his insight and judgment were noted to be poor.  He was discharged in mid-November, 2015 after his medications had been adjusted and he had somewhat stabilized.  The discharge summary indicates that the Veteran was not competent to handle his VA funds, despite improvement since admission.  In this regard, the in-patient therapy records note that admission diagnoses of ineffective coping, non-compliance with discharge planning, and knowledge deficit had resolved at the time of discharge.  

VA outpatient treatment records from April 2016 note that the Veteran had been doing well on his medications, although the psychiatrist noted that his judgment and insight were only fair.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b) (2016).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

The Board has reviewed the evidence of record and concludes that the Veteran remains not competent to handle the disbursement of his VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency; however, despite the Veteran's desire to be declared competent, the medical evidence of record clearly and convincingly, and without a doubt, supports a finding of incompetency.

The competent and probative evidence of record shows that when the Veteran was in charge of his own funds, in 2003, part of 2004, and for a brief period in 2006, he was not compliant with his anti-psychotic medication and used his VA check to buy drugs.  When his money ran out, he self-admitted to the VA medical center for mood stabilization and food.  This pattern continued until the Veteran was placed in a group home after being found by the State to be incompetent in February 2012.  

All of mental health care providers who have treated the Veteran and/or who have examined the Veteran in the context of a competency examination agree that when the Veteran is under constant supervision at the group home or in the hospital, he is medication-compliant and has no access to cocaine or other recreational drugs.  In this type of controlled environment, the Veteran has the capacity to manage his own funds.  This is reflected on the March 2012 VA discharge summary, the statements from Dr. L.N., and the VA examination reports in 2013 and 2015.  Furthermore, these medical professionals also agree that during these periods, the Veteran is, in fact, aware of the amount of monthly compensation he receives, and understands that he must use that money to pay rent, pay bills, and purchase groceries.  Thus, if the Veteran's circumstances remained as they are, he would, in theory, be able to manage his VA funds appropriately.  

The dispositive issue in this case, however, is how the Veteran would behave in the future if VA were to restore his competency.  Significantly, when faced with this question, the medical examiners in 2013 and 2015, as well as Dr. L.N. also opined that based on the Veteran's clear pattern of drug abuse and medication non-compliance during periods when he was allowed to manage his own funds, there is no reason to believe that the situation would be different now if he were to regain his ability to function independently.  Even Dr. L.N. ultimately supported the Veteran's brother's contention that the Veteran requires constant supervision to remain medication compliant and drug free; and acknowledged the Veteran's brother's assertion that if the Veteran were to manage his own VA funds, he would spend the money on drugs, and not on rent, which would ultimately result in the loss of his group home situation, which is the very reason he is provided with supervision necessary for him to remain medication compliant and drug free.  

In a November 2015 statement in support of his claim for a finding of competency, the Veteran refers to his treating mental health caregivers and states that the doctor and nurse who have treated him over the previous two years would disagree with the decision to find him not competent to handle disbursement of VA funds.  The Veteran also referred to a medical finding of only mild cognitive impairment and asserts that this finding, along with his successful completion of various courses in rehabilitation and recovery programs should provide evidence of competency.  While it has been shown that the Veteran's current treating mental health providers sympathize with the Veteran's frustrations, they have not suggested that they disagree with the above findings.  Additionally, while the record shows that the Veteran has completed courses in rehabilitation and recovery, this was all accomplished while the Veteran resided in the group home, remained medication compliant, and had no access to illicit drugs.  

As emphasized by the VA examiners in 2013 and 2015, the Veteran has very little insight into his disability, which would result in medication non-compliance if he were able to make his own financial decisions.  The pattern of behavior during periods when the Veteran was in control of his finances was repeated too many times that when considering the Veteran's lack of insight into the severity of his disability, leaves no doubt that the pattern would be repeated if he were to regain control of those finances.  

Moreover, recent treatment records from September 2015 through April 2016 show that even with direct supervision in the group home, the Veteran required hospitalization for an exacerbation of his paranoia and auditory hallucinations, as noted above.  Although his medication was ultimately adjusted to address this decompensation, this is an indication what happens to the Veteran when he is non-compliant with his medications.  

The matter of competence involves specific inquiry into whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  As noted above, there is a presumption in favor of competency, which may only be overcome by clear and convincing evidence that leaves no doubt as to the person's incompetency.  As stated above, determinations relative to incompetency are based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  In this case, the Board has reviewed the appellate record and finds that there is clear and convincing evidence concerning the Veteran's mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and that presumption of competency is overcome.  In this case, the presumption of competency is rebutted by the most probative evidence as summarized above.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing his finances.  The record clearly shows that he requires a group home with medication supervision in order to remain compliant on his medications; and, according to past history, when he is non-compliant with his medication, he becomes agitated, irresponsible, paranoid, and incapable of managing his daily activities, which includes his finances.  

The Board has considered the written and lay contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the consistent medical opinions provided in the record that the Veteran is not competent to manage his financial affairs.  The only opinions in favor of competency are those provided during periods when the Veteran is not in control of his VA funds and/or upon discharge from in-patient treatment when his psychosis had been stabilized with the use of medication.  Those opinions do not consider the overall disability picture, which most importantly, includes the Veteran's inability to remain abstinent from drugs when he has control over his own finances.  

The evidence of record clearly and convincingly shows that the Veteran is not competent to manage his VA funds.  This is particularly evident during the periods when he was afforded an opportunity to manage his VA funds as shown above.  Thus, while the Veteran is currently aware of his financial responsibilities, he has a tendency to be non-compliant with his medications when unsupervised, and then misuse his VA funds to buy drugs, and lie about what he is spending on.  The evidence shows that the Veteran has a severe lack of fiscal responsibility when unsupervised and allowed to manage his own funds, despite understanding how his money should be allocated.  As a result of his mental illness, the Veteran has been found to be completely and totally disabled, even when living in the group home.  While the Veteran has displayed orientation to time and place, and he generally exhibits a neat appearance during interviews, he has also consistently been noted by medical professionals including psychologists, social workers, and physicians to display, at most, only limited insight, cognitive impairment, and psychosis.  

In essence, there is no indication that any physician strictly called upon to make an assessment or offer an opinion as to the Veteran's competency, has found anything other than that the Veteran is incompetent for managing his own funds disbursed by VA without limitation because of his inability to remain drug free when he has been provided with the opportunity to manage his own funds.  Stated differently, the Veteran is competent to manage his VA funds only when he is not provided with such an opportunity.  This is so because the Veteran has a lack of insight into his illness and when left unsupervised, he does not remain compliant with his medications, which leads to psychotic behavior and drug abuse.  The Veteran maintains that the statements from his brother to this effect are prejudicial, but as noted by the 2013 and 2015 examiners, the Veteran lacks insight into his mental illness, which renders his statements not probative.  

The pattern of abuse/misuse of funds during unsupervised periods due to medication non-compliance, followed by hospitalization, and reestablishment of medication management with improved symptoms has been repeated several times throughout the period on appeal, and the longer he remains compliant with his medications and cared for in a group home, the safer and more stable his mood is.  The Veteran's representative argues that the Veteran's mood and behavior during times of supervision is favorable evidence showing an ability to manage his funds.  However, as noted above, the Board finds that the evidence of record clearly demonstrates that such stability and safety is lacking when the Veteran manages has been given control of his own funds, as summarized above.  

Thus, the Board finds that the evidence, medical and otherwise, is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  As noted, the mental health VA examiners in 2013 and 2015 carefully evaluated all of the evidence of record and have found that the Veteran is unable to manage his benefit payments without limitation.  These opinions are highly probative as they were definitive, based upon an in-person interview with the Veteran (as well as a review of the evidence of record), and specifically addressed the Veteran's ability to manage his finances during periods of sobriety and during periods when the Veteran was actually managing his own funds.  A determination of the Veteran's incompetency is also consistent with the Veteran's 100 percent disability rating for schizophrenia, based on total social and occupational impairment.  

Given that there is no reasonable doubt arising regarding the Veteran's lack of mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt cannot be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d).  

The clear and convincing evidence leaves no doubt that the Veteran is incompetent for VA benefits purposes.  That evidence shows that because of the Veteran's service-connected paranoid schizophrenia, he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and is therefore incompetent for VA purposes.  The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.

ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


